DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 01/06/2021.
Claims 1-4 are pending of which claims 1 and 4 are the base independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2021 is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
35 USC 112,6TH Considerations
Claim limitation “an Ethernet (registered trademark) controller configured to implement a communication as an Ethernet (registered trademark) communication…; and  a link failure processing unit configured to output, when a link failure notification notifying occurrence of a link failure in the communication is received from the first communication device, output a termination instruction on condition…; a link failure detection unit configured to detect the recovery from the link failure…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “an Ethernet (registered trademark) controller configured to …; and  a link failure processing unit configured to …; a link failure detection unit configured to …” coupled with functional language “implement a communication as an Ethernet (registered trademark) communication…; and  output, when a link failure notification notifying occurrence of a link failure in the communication is received from the first communication device, output a termination instruction on condition…; detect the recovery from the link failure…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 2 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 


an Ethernet (registered trademark) controller configured to implement a communication as an Ethernet (registered trademark) communication(see fig.1, 13); and 
a link failure processing unit configured to output, when a link failure notification notifying occurrence of a link failure in the communication is received from the first communication device, output a termination instruction on condition…(see fig.1, 113).
2. The communication device according to claim 1, further comprising a link failure detection unit configured to detect the recovery from the link failure…(see fig.1, 232).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Drawings
Figure(s) 5-9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to 

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
Claim 1 recites the limitation “the second communication device” in lines 6.  It appears that there is insufficient antecedent basis for this limitation in the claim since claim 1 that does not recite previously “a second communication device” though claim it recites previously “a plurality second communication devices” in line 2.
Regarding claim 4, it is recites “a computer of the plurality of second communication device”. It appears that the Applicant intends to say “a second communication device of the plurality of second communication device’. Please, make the correction if you intend to write it as shown.

Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akhihiro et al (JP6418958 B2) and in view of Atsuya (JPH10-290271A).

Regarding claims 1 and 4, Akhihir’958 discloses a communication device comprising a first communication device and a plurality of second communication devices in an optical access system in which the first communication device and the plurality of second communication devices communicate through a time division multiple access scheme(see at least fig.3), the second communication device(see fig.3, which shows, for instance, communication device 20 as the second communication) comprising: an Ethernet (registered trademark) controller configured to implement a communication as an Ethernet (registered trademark) communication(see page 2, which discusses implement GE-PON registered trademark, see fig.3); and a see page 9, para.3-4, which discusses failure determination unit 21 [ of OLT 20] determine notification of occurrence of a link failure in the communication that is received from the first communication device 40, see page 6, at least para.5-6).
As discussed above, although Akhihir’958 discloses link failure notification notifying occurrence of a link failure in the communication is received from the first communication device(see page 9, para.3-4, which discusses failure determination unit 21 [ of OLT 20] determine notification of occurrence of a link failure in the communication that is received from the first communication device 40, see page 6, at least para.5-6), Akhihir’958 does not explicitly show the use of “to output, when a link failure notification notifying occurrence of a link failure in the communication is received from the first communication device, output a termination instruction on condition that data transmission to the first communication device is happening so as to terminate the data transmission, or output a start instruction on condition that data transmission to the first communication device is not happening so as to start the data transmission after recovery from the link failure” as required by present claimed 
In particular, in the same field of endeavor, Atsuya’271 teaches the use of when a link failure notification notifying occurrence of a link failure in the communication is received from the first communication device(see upon detection of the failure, see para.0004 & see para.0007, page 3, which discusses on the communication device 10 as first communication device…the failure notification logic link 14a for notifying the communication device 20 as the second communication device), a link failure processing unit to output a termination instruction on condition that data transmission to the first communication device is happening so as to terminate the data transmission, or (due to or language, only one of them is being considered) output a start instruction on condition that data transmission to the first communication device is not happening so as to start the data transmission after recovery from the link see para.0007, page 4, upon detection of the failure, for example, the communication apparatus 10 makes a close system call "close 14m" for terminating the communication by the data transmission logical link 14m or the like to each of the application processing units 11a to 11c. Similarly, on the communication device 20 side, a close system call “close 24n” for terminating communication by the data transmission logical link 24n and the like is performed).
In view of the above, having the system of Akhihir’958 and then given the well-established teaching of Atsuya’271, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Akhihir’958 to include “to output, when a link failure notification notifying occurrence of a link failure in the communication is received from the first communication device, output a termination instruction on condition that data transmission to the first communication device is happening so as to terminate the data transmission, or output a start instruction on condition that data transmission to the first communication device is not happening so as to start the data transmission after recovery from the link failure” as taught by Atsuya’271, since Atsuya’271 stated in para.0003+ that such a modification would provide an efficient system that  detects a failure of a remote device that can detect the .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akhihiro et al (JP6418958 B2) and in view of Atsuya (JPH10-290271A) and further  in view of Konish et al (WO 2006/075403 A1).

Regarding claim 2, as discussed above, although the combination of Akhihir’958 and Atsuya’271 discloses link failure notification notifying occurrence of a link failure in the communication is received from the first communication device(Akhihir’958, see page 9, para.3-4, which discusses failure determination unit 21 [ of OLT 20] determine notification of occurrence of a link failure in the communication that is received from the first communication device 40, see page 6, at least para.5-6), the combination of Akhihir’958 and Atsuya’271 does not explicitly show the use of “a link failure detection unit configured to detect the recovery from the link failure when the link failure notification is no longer received, wherein the link failure processing unit is configured to output the start instruction based on the link failure detection unit detecting the recovery from the link failure” as required by present claimed invention.  However, including “a link failure detection unit configured to detect the recovery from the link failure when the link failure 
In particular, in the same field of endeavor, Konish’403 teaches the use of a (link failure detection unit) configured to detect the recovery from the link failure when the link failure notification is no longer received(see para.0032,which discusses in the transmission device 32, when the failure 38 of the link 34a is recovered, the link 34 (34a, 34b) recognizes the normal state 47 and returns to the normal state S23 to indicate that the link 34a is in the normal state. The status information 46 is transmitted to the transmission device 33, thus detect the recovery, see also para.0027-0031 & see para.0071, for failure notification), wherein the link failure processing unit is configured to output the start instruction based on the link failure detection unit detecting the recovery from the link failure (see para.0032,which discusses in the transmission device 32, when the failure 38 of the link 34a is recovered, the link 34 (34a, 34b) recognizes the normal state 47 and returns to the normal state S23 to indicate that the link 34a is in the normal state. The status information 46 is transmitted to the transmission device 33 and first communication device, thus detect the recovery, see para.0033, which discusses Upon receiving the link state information 46, the transmission device 33 returns to the normal state S23, releases the forced disconnection of the link 36a, sets the link 36 to the normal state 48, and notifies the node device 31 of the recovery. . As a result, the user data communication between the node device 30 and the node device 31 is resumed, thus output start instruction so user data communication resume between nodes).
In view of the above, having the combined system of Akhihir’958 and Atsuya’271 and then given the well-established teaching of Konish’403, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akhihiro et al (JP6418958 B2) and in view of Atsuya (JPH10-290271A) and further in view of Sridhar (EP 1387536 A2).

Regarding claim 3, as discussed above, although the combination of Akhihir’958 and Atsuya’271 discloses link failure notification notifying occurrence of a link failure in the communication is received from the first communication device(Akhihir’958, see page 9, para.3-4, which discusses failure determination unit 21 [ of OLT 20] determine notification of occurrence of a link failure in the communication that is received from the first communication device 40, see page 6, at least para.5-6), the combination of Akhihir’958 and Atsuya’271 does not explicitly show the use of “wherein the link failure notification is a notification signal transmitted from the first communication device to the plurality of second communication devices in accordance with the first communication device detecting the occurrence of the link failure” as required by present claimed invention.  However, including “wherein the link failure notification is a notification signal transmitted from the first communication device to the plurality of second communication devices in accordance with the first communication device detecting the occurrence of the link failure” would have been obvious to one having ordinary skill in the art as evidenced by Sridhar’536.
see para.0023,which discuses send a link failure notification signal to upstream nodes as plurality of communication devices).
In view of the above, having the combined system of Akhihir’958 and Atsuya’271 and then given the well-established teaching of Sridhar’536, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Akhihir’958 and Atsuya’271 to include “a link failure detection unit configured to detect the recovery from the link failure when the link failure notification is no longer received, wherein the link failure processing unit is configured to output the start instruction based on the link failure detection unit detecting the recovery from the link failure” as taught by Sridhar’536, since Sridhar’536 stated in para.0007+ that such a modification would provide an efficient system as a consequence of the fairness mechanism, congestion control with maximum bandwidth utilization is also realized.

Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474